647




      OFFICE   OF THE ATTORNEY GENERAL      OF TEXAS
                         AUSTIN




klonorable John C. Marburger
county Attorney
Palette county
mmmge,       rexam




                                          St 1,1944,dlrected
to this deprtm




                                   g of flrhing, hunt-
                                  11880, by the County
                               fficial servioes per-


                       ld the County Clerk be per-
                       tain tee8 for perclonal une
                     ag PisUng,  hunting and trap-
                  tense or im arch tees to be de-
           podted Into the Offioerst Salary Fund
           of the Countr.

           #In aondderiag  the 8bme question8 I hare
      oonsulted artiales 4010, 4020, 4050, 40322*,
      n.C.8. and artlole8 894, $95, 923 q8 reation 8
P. C. and artiole 39128 m&ion   6 R.C.S.

           *I hare DOt beem 8ble to 1Wate 8ny Statute
      that speaifia~lly requires the County Clerk to
      iasur any of these licenses, but there are many
                                                                             648
                                                                   I.


                                                                                   .




Honorable    John C. M8rburger     - page 2




     inetumee      that he is Duthorieed to do eo and
     fixes his     ieee.  Apparently, If urd rhen he
     issues arch lieeneee he (toes ee as County
     Clerk, raQ weie time8 he is required  to ie-
     ate thes under his 8-1 of office.    See Arti-
     ale 896 P.C. XMe, threiore, would 8ppear to
     be fees of hi.8 office, and tbaefore  the Count.7
     Clerk Gould 8eaoppt fer tbb to the aountr,

          SXt is thrarorr my opinion th8t question
     IO, 1 ebould be esmmrsd in the rftirentire
     ud  queetion lo. 1, th8t nob fees &euld be
     depedtad    imtm the Wfloere’   S818ry ?nad e?
     this county   88 is requirsd  by artiole 39120
     beetion 8 B& .S .*

          the tellouing ltetuterp prmielone         are    pestinemt    to
the questions prepeunded.

              By 8W.   8 Of Arti      88l28, v.A&.S.,     It i8 provided
that t

               .lt eball be the duty   of ell offiaere    te
         ohergs end collect in the unner euthorieed b7
         lae all feee end Ueloliedone rhicb le pendt-
         ted bf 1rr to b. ueeeeed and oolleeted for 811
         officl81 lerriee paiormbd     by them.    As ana
         When euob fees ue eolleoted they s&all be de-
         po8ited in the Wflcere~ Salary Rand, or tinde
         provided in this Aet. Ia event the Coe&eeioa-
         ere' Court finds th8t the flilure to colleot
         BII~ fee or coeunleeion we due to neglect on the
         part of the officer   ehuged with the reepone&-
         bility o? collecting leme, the eeieunt of euch
         fee er ooe&edon     ehell be deducted from the
         8818ry of eueh OfflOe.      B@tore 8ny Nch dedua-
         tion is m8de, the Commledenere~     Court hall fur-
         ni8b NCh OffioeC rlth 8B itWired       et8teaent Of
         the uncolleoted I%?8 mltb ehieh his 8caeuat Is
         to be chuged,    end shell notify euah officer of
         the time 8xel pleee for a boarleg on e&me, to de-
          terdne whether eueh effieo es8 guilty of neg-
         ligenee, rhioh time for hsving ebell be at
         le8et ten d8ye eubeequent to the date of aotfoe.
         Unless M offiear is ohrgecl by lu eltb there-
          eponeibilit~ of GOllecting fW8, the Co~~%%eeion-
          are’ Court eh8ll net la any uent make 8ny de-
         duetione frem the lutborired nluy        of such of-
         fiesr.'
nonarable     John      C. barburger            -   page 3




                Artlo       U)g8,         P.A&.8.,          prwidee        in   part   es Col-
1oeec

                '880. 1.No person rho is a nanreddent   of the
        Stete of Tea8 Or rho is 811 rlien lhell fleh la the
        ire& S8tere of this State tithout first    h8ring pro-
        stared frem the Pus, Pieb 8nd Oyster CarPiedoa    of
        ?uae,   or 8 Deputy u8ae warden thereof, er from l
        County  Clerk in tes88, e? other l~elly     8uthorized
        BgOSit, a lieenee to fieh; cad no pleon rho 18 e
        reeldent of this St8t8 ehall flSh Tith Utifi4i81
        lures of 8ny kbd in the fresh m8tore of this St&e
        rithout first    luring procured from the Qem8, ?ieh
        8nd Oyets     Coprdedon  of Texas, or 8 Deputy Gfme T8rdea
        therwC,   or trem a County Cl-k    of Tosae, or athm le-
        & ly BUth Or iSti
                     l(ORt,                         8 liONS8      t0 f&d%.

             .Edo. 2.  Any oftiear, deputy of leg8lly ulthor-
        ined agent, issuing any lioenee to iid und* the pro-
        vieions of thi8 Aot, shell oollect from the person to
        rhoo tbe lioenee ir ieeued tbb following feeer

              e(1) It ierucd to 8 resident,  the am of One
        Doller end Taa Cents ( .lo), of rhich emeat he e!3811
        ret8in es hir See Fen F10 ) Cents, the bBlSBQ8  of
        shish  lB8Unt 88 &all I’alli
                                   t to theGeeie,N8h   end *-
        eter Coaaiesioner  on Or befoP  t&e lotb d8y of the
        month next suoeeedlng thet during +hieh said licoen8e
        was lematd,

                ‘(2)      Xi     ieeued    to       a   non-reddent        or    8n 8liea,
        the eu~ of Five Dollue  ($~%,oo), of which mount he
        Shall retain 88 his ?88 Twenty-T’i+e (26#) eente, the
        bolutce of ehiah mount  he a811 rendt to the G-8,
        pi&     8nd     Oyster     ComiieslonSr            8s   required        undc    eub-
        dirleioa One (1) or this l     tatioaj provided th8t he
        m8y iewe   to such nonreeident     l llaenee good for only
        fire (8) dBy8, inoludiag the day ot ieeuance, upon p&y-
        ment by the lfoeneee of On8 DOll8r 8nd ten Cents (@.m),
        of ehieb uoumt the oftior        so ieeuing eaid lieeaee ehrll
        retain be h&e tee ten (lo ) Conte, UM the b8liace of
        WhiOh Bmount he Eh811r elat t to the oeme, fieh md Oyster
        Coemiledoner es prmldsd tor in lubdividon        One (1) of
        this lwtlo n .

             'Zh8 8fiieQ iosui~g such liOgl8e ehell keep 8
        complete and aorreet reoord of eaeh fietdng liceuse
                                                                     6550




       %esued, ticwing the xmmd and pl8ee of residence
       of eaoh lioeneee and th eleri&l number and d8te
       e? iseuanee of nib     lieenee, on Nob tore! es the
       b-8,  tleh 8nd *et*      Co~eeioaer   may preeeribe;
       end the stubs of uab lieeneee and the record
       thaoo? shall belong to the State of Texee and
       eh811 bo filed with eaid Coeuuedoner     8s end
       Thea he rrr~ dirtwt .*

               Artiole MM, v .A.P.C ., provide* tor the f 0re1end
requio.Ltee     et hunting lioeneee,  Tbil8 Artiole 895, V.A.P.C.,
roule in      put   Se   tojleT8:

            .The eotmtr elek o? eeeb aounty in thle
       Stat. is hereby euthorired to ieeue hunting
       lioonees under his o??loi81 seal, to 811 per-
       wne oessplylng rith tko proridene   o? thbie Aat,
       lm3 rhall flll out  eerreetly md presSme    for
       the use of the G-0, cieh, urd Oyster Coraie-
       eion, the Stubs lttaehed tbaretoj end the
       county olerk eh811 kSS# a oomplete 8nd oorreot
       reoord of hunting licensee IsNed, l l l.s
           The lleenee feae for hunting rlth man ore set
torth in Artiole 004, Y.A.P.C ., the first tro paragr8phe
ot Which read 88 tolloTer

              sne cltieen o? this St&t8 ehall hunt out-
        side of the oounty of his reeidenae Tith 8 gun
        rithout first hering procured    tram the Gaae,
        Piab end Oyetor Coro&eeioner, or one of his
        deputies, or ?rom any county clerk In this
        St&t&, 8 lletn88   t0 hunt,  &ad for ThiCh he
        ahall p8y either o? such ot?iaere the cum a?
        two ($j,OO) dollerej fifteen rents ot which
        eaount shall be ret8ined    by said oftie-  8s
        bib toe for colleet&ng.

               *The tee for 8 non-reeident oltizen or
        alien buntAng lieen        Sh811 bo tTSnty-tire
        ($20.00) dellue j three ($3.00) dollars et
        ueb 8mount eh811 be ret8incd         by  the o??%oer
        ieeuing euch lfeense 88 his fee for oollwt-
        ing, i-=Wh       md raking    rwort     on lloenee
        so ieeued Bed for reritting the reemining
        tTSUty-tT8    (@Z&O)   dollue      to the GUe,piek
        rul Oyetsr Cowdedon.e
 .       .
                                                                                               653.   ._




            Al%io1o @aa, VoAaP.Od~ mqlrc*~'a 1104Else for
troppec8, firer th4 f448 ior resident    and non-redd@Wkt
1ioenwm   theramdw,    MCI )*Mder   iei t&e eam&odonr      to
be retAined   by the offlcsr lrsttiltgud W#BWtiA~     lJawt*
                                     .i";.



        (AM     th? Game, cimb and f+tOr                Gaaisdos)
        &a811 oeu44 te be priAt8d blank trapper’s
        liaaue rhiah aball oontrin the r4qulrslentr
        aa provided for in St4tiOA  3 4f this Aat
        (Arti    @22a, eupra), 'bad aa11 dintl%bute
        the ma4 te h&a deputien asid to the i8ri4ur
        4ount      414r&o    of   the State      oi fsrro,     truly
        d     r~sthreis          l l r,mditis
        hereby dealbrad to be t&e duty of th4 @ano,
        Irla •~6 oyster colllsdona     (AO+ the fw00~~~
        Yiah aad oystc eaPlPisdott),  us deputies 4ad
        the    4ouatf    41ewh     of   this    Stat4    to frsu*      110
        4en44m a8 pravid4d la thi8 Aat, aad to aaka
        report8 aad raaltturees th e r efo r l l rn.9
        (Rphuis         ours).

          In the light Of the foregoirig, It IS 81~~ that the
lmmiag        O? hunting,
                      flllhing #Ad trapping 1104~sc4 by the Tar-
ious OOUAty OlfPk4 of terns 8re Oirlaial s&vS44m r4qufretd to
be psrior~sd br raid ofTi4armr     Also, the oond4dom    author
iaed to bs retiincd by tbsr are fees of oftice, which murt be
a44ountsd foPI   and depodted   in the Oifiaersl Salary Fund of
their reepeoti+e   OOUAtiee.

                lour firat qutmtioa is thm4forc                 rnerered     in   the   af-’
tir u   tiv l *


                YOUI’ D& %Otd     q u e StiOA   i. aASWtPi?d    l S fOllOTSt       ‘P h e
4ounty @lark ia not permitted to retain aa4b fees or ooutds-
el.on* for perooAa1 uw.  due mat be depoJted    fA the oiii-
kionorable J4ha.C. liwburga   - page d




oers* Sal-    Puad of the 4oimtJ#

           IA ~OAO~U~OA   we dedre     to thank ~41 tor the
able pnd cOA4i84 brisi wtrlcb YOU fU?ished,      aAd It GOA-
@end Lou for  the oorrcot  4o~olurion4    therein rtmahcd.



                              very truly yoUrs

                          ATFQRPEX GEliLnAL OF' TIDLAS